DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Claim Status
Claims 1-3, 7, 10-23, and 26-27 are pending.  Claims 5, 9, and 25 were canceled in the Reply filed 10/30/2020.  The scope of claims 1, 7, and 27 was materially and substantially altered by amendments filed 10/30/2020.  Claims 1-3, 7, 10-23, and 26-27 are presently considered.

Election/Restrictions
Applicant’s election of insulin as the species of physiological active peptide, human aglycosylated IgG4 Fc region as the species of immunoglobin constant region, sodium cyanoborohydride as the species of reducing agent, and the conditions of original claim 9, and polyethylene glycol as the species of non-peptidyl polymer in the reply filed on 5/2/2016 was previously acknowledged. Because applicant did not distinctly and specifically point out the 
A search and examination was conducted again for the elected species, which was subsequently deemed anticipated and/or obvious in view of the prior art as applied below.  Per MPEP § 803.02, examination has not been extended unnecessarily to cover all nonelected species.
Accordingly, claims 1-3, 7, 10-23, and 26-27 are presently considered.

Information Disclosure Statement
The IDS filed 1/15/2021, 2/19/2021, and 11/05/2020 are acknowledged.
Applicant should note that some documents disclosed on the IDS form submitted on 2/19/2021 were not considered since they did not conform to 37 CFR 1.98(b) by providing a proper date, as 37 CFR 1.98(b) requires that each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.  The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. See MPEP 609.04(a).  Here, the earliest priority date is 3/08/2012, and therefore anything published in 2011 or later should be identified by at least the month and year of publication.

Applicant is advised that the MPEP states the following with respect to large information disclosure statements:
Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. 
(see MPEP § 609.04(a)(III)).
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).
(see MPEP § 2004 at item 13).
These statements are in accord with Molins PLC v. Textron, Inc. (33 USPQ 2d 1823 (1995); 48 F.3d 1172 (Fed. Cir. 1995)), which stated that “'burying' a particularly material reference in a prior art statement containing a multiplicity of other references can be probative of bad faith” (Id. at 1831; see also Id. at ), wherein the case presented a situation where the disclosure was in 

Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
In the Reply filed 10/30/2020, claim 1 was amended as follows:
1. (currently amended): A method for preparing a complex of physiologically active polypeptide-non-peptidyl polymer-immunoglobulin constant region, comprising:
(1) reacting a non-peptidyl polymer having two or more aldehydes as functional groups with one of a physiologically active polypeptide or an immunoglobulin constant region in the presence of a reducing agent at a concentration of from 2 to 8 mM; and
(2) reacting the reaction mixture of step (1) with the other of the physiologically active polypeptide or the immunoglobulin constant region in the presence of a reducing agent at a concentration of 5 to 40 mM,
wherein the reaction in step (1) is carried out for 1 to 16 hrs at a temperature of 4°C, the reaction in step (2) is carried out at apH of 8.2, and
the reducing agent in step (1) and the reducing agent in step (2) are sodium cyanoborohydride (SCB).
The metes, bounds, and meaning of the terms in the amended claims filed 10/30/2020 are discussed below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Regarding claims 1 and 27, the preamble phrase "for preparing a complex of physiologically active polypeptide-non-peptidyl polymer-immunoglobulin constant region" is understood to be a statement of intended use or purpose, which is fully satisfied by the structurally complete invention defined in the claim body (see, e.g., MPEP § 2111.02(II); see also MPEP § 2111.04).
At claims 1 and 27, the phrase "two or more aldehydes as functional groups" at lines 3-4, are understood to read upon the genus of all aldehyde groups, including propionaldehyde (see, e.g., Spec. at ¶[18]).
At claim 3, the phrase “wherein the reducing agents used in steps (1) and (2) function to reduce . . . to form a covalent bond” is understood to express the intended or expected result of positively recited process steps at claim 1, but does not require additional steps to be performed (see, e.g., MPEP § 2111.04), because each component of the reaction will inherently and necessarily perform the same functions under the claimed conditions as taught by the prior art for the same conditions.
At claim 10, the phrase “wherein the non-peptidyl polymer is covalently bonded . . . groups thereof” is understood to express the intended or expected result of positively recited see, e.g., MPEP § 2111.04), because each component of the reaction will inherently and necessarily perform the same functions under the claimed conditions as taught by the prior art for the same conditions.
In the Reply filed 6/4/2019, claim 1 was amended to recite the limitation “…and the reducing agent is sodium cyanoborohydride (SCB)” at the final line.  Subsequently, in the Reply filed 6/12/2020, claim 1 was amended to recite and require SCB as the reducing agent in both steps 1 and 2.  Accordingly, embodiments such as Examples 3 and 4 are excluded from the pending claim scope (see, e.g., Spec. filed 9/5/2014 at ¶¶[74]-[86], using Borane pyridine without SCB as required by the claims).
In the Reply filed 9/4/2019, claim 27 was newly added. Claim 1 and claim 27 substantially overlap in claim scope, wherein claim 27 at step (1) also limits the pH of step (1) to “6-8.2” (see Reply filed 6/12/2020, amending claims 1 and 27), and step (2) is now limited to a “pH of 8.2 for 13-18 hours” (see Reply filed 10/30/2020, amending claims 1 and 27).
Additional claim interpretations and teachings are discussed below.

Withdrawn Rejections
The rejection of claims 1-3, 5, 7, 9-23, and 25-27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been rendered moot in view of the amendments filed 10/30/2020.  However, the amendments have necessitated a new rejection as set forth below.
The rejection of claims 1-3, 5, 7, 9-23, and 25-27 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2010/011096A2 (Jan. 28, 2010; cited in IDS filed 9/5/2014 as cite no: 3) has been withdrawn in view of the amendments filed 10/30/2020.  
U.S. Patent No. US 7737260 B2 (June 15, 2010; cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-21, and 25-27 under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent No. US 8,163,889 B2 (Filed Sep. 9, 2003; cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-21, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, and 9-16 of U.S. Patent No. US 8,163,889 B2 (cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-21, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20-37, and 39-44 of U.S. Patent No. US 7737260 B2 (cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-23, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US 9,636,420 B2 (May 2, 2017, corresponding to previously copending Application No. 13/055,406 and US 20110200623 A1; cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-23, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10071171 (Previously provisional rejection in view of previously-copending Application No. 14/873,321, corresponding to US 2016/0051696 A1) has been withdrawn in view of the amendments filed 10/30/2020.  
U.S. Patent No. 9,072,794 B2 (cited in previous action) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 5, 7, 9-22, and 25-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,046,061 B2 (previously cited as Application No. 14/770,214, corresponding to US 2016/0000931 A1) in view of WO2010/011096A2 (Jan. 28, 2010; cited in IDS filed 9/5/2014 as cite no: 3) has been withdrawn in view of the amendments filed 10/30/2020.  
The rejection of claims 1-3, 7, 10-23, and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, 14-27 of US 10,660,940 B2 (May 26, 2020; corresponding to previous provisional rejection in view of claims 1-4, 10-15, 17, and 19-32 of copending Application No. 14/772,493, which corresponded to US 20160008484 A1; cited in previous action) in view of WO2010/011096A2 (Jan. 28, 2010; cited in IDS filed 9/5/2014 as cite no: 3) has been withdrawn in view of the amendments filed 10/30/2020.  

New or Revised Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 10-23, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Amended Claim Scope
All claims depend directly or indirectly upon claims 1 or 27.  Therefore, claims 1 and 27 are representative of the pending claims scope.
As amended in the Reply filed 10/30/2020, claims 1 and 27 are not limited (i) to any particular physiologically active polypeptide, (ii) to any particular non-peptidyl polymer, (iii) to any particular immunoglobulin constant region, and are not limited (iv) to any specific solvent conditions except the few parameters explicitly claimed.  
Therefore, the pertinent issue is whether or not the originally filed disclosure provides a supporting description reasonably evidencing that the inventor(s), at the time the application was filed, had possession of the full scope of the instantly claimed invention, as an integrated whole1
Lack of literal Support
Claims 1 and 27 were amended in the Reply filed 10/30/2020, but the amended claims do not literally appear in the originally-filed disclosure as filed 9/5/2014.
In the Reply filed 10/30/2020, Applicant directed Examiner to “previous claims 5, 9, and 25 as well as the disclosure of representative embodiments as described in Examples 1 and 2 of the specification as filed” (see, e.g., Reply filed 10/30/2020 at 8 at § Status).  The reliance upon claim 25 is misplaced, because claim 25 was not present in the originally filed disclosure.  Upon review, original claims 5, 9, and Examples 1 and 2 fail to provide literal support for amended claims 1 and 27, because such references fail to literal recite the present claims.
Therefore, the original disclosure fails to provide literal support for instant claims 1 and 27.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).   The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.   As noted above, the amended claims do not literally appear in the originally filed disclosure.  Therefore, the remaining issue is whether or not the full scope of amended claims 1 and 27 was implicitly or inherently supported by the originally filed disclosure. 
Amended claims 1 and 27 now recite a novel genus of methods, wherein the newly claimed methods require that the following limitations are simultaneously present and satisfied:
At step (1), sodium cyanoborohydride (SCB) is present at a concentration “of from 2 mM to 8 mM”; 
Step (1) is carried out for 1 to 16 hrs at a temperature of 4°C;
At step (2), sodium cyanoborohydride (SCB) is present at a concentration of “5 to 40 mM”;
Step (2) is carried out at a pH of 8.2;
Wherein alcohol may be absent in Step (1) and Step (2);
Wherein sodium citrate is not required at Step (1);
Wherein potassium phosphate is not required at Step (2);
Wherein the non-peptidyl peptide is unlimited; and
Wherein the physiologically active polypeptide is unlimited.
Critically, no examples or disclosures of record inherently or implicitly satisfy the metes and bounds of the newly claimed and constructed subgenus.  Therefore, it appears that the newly claimed genus has been created by arbitrarily combining disjointed limitations, taken out of context, from different portions of the disclosure.  This is insufficient to satisfy the written description requirement. Written description support requires that an invention be disclosed as an integrated whole (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).  
Following review, the closest supporting disclosure appears at Examples 1-2 and potentially Example 5 (see, e.g., Spec. filed 9/05/2014 at ¶¶[61]-[73], [87]-[99]).  Regarding other examples, it is noted that Examples 3-4 are excluded from the scope of the instant claims because they lack sodium cyanoborohydride (SCB) (see, e.g., Spec. filed 9/05/2014 at ¶¶[74]-[86]) and that Examples 6-7 are excluded from the scope of the instant claims because they do not recite instant step (1) followed by instant step (2) (see, e.g., Spec. filed 9/05/2014 at ¶¶[100]-[108]).  It is unknown if Example 5 reads upon the claims or not, because it is ambiguously disclosed presuming the existence of mono-PEGylated insulin, but it is unclear if the mono-PEGylated insulin was prepared as explained at Example 1 or instead at Example 3 (see, e.g., 
Examples 1-2 and 5 fail to provide inherent or implicit support for the full scope of the instant claims, because Examples 1-2 and 5 are narrowly limited to only methods utilizing (i) the single “physiologically active peptide” of insulin, (ii) the single “non-peptidyl polymer” of 3.4 propion-ALD2 PEG, and (iii) a single “immunoglobulin Fc region; wherein the Examples were all performed (iv) using the highly similar first reaction comprising 
5 mg/ml insulin reacted with PEG at a molar ratio of 1:2 at 4°C to ~25°C (RT) for 2 hours, in 50 mM sodium citrate buffer at pH 6.0 in 45% isopropanol in the presence of 2-20 mM sodium cyanoborohydride
followed by (v) the highly similar second reaction of 
mono-PEGylated insulin prepared in Example 1 reacted at a molar ratio of 1:1 with an immunoglobulin Fc at 25°C for 13-43 hours, with the total protein concentration set to be 20 mg/ml, carried out in 100 mM HEPES buffer containing 22 mM potassium phosphate and 10% ethanol at pH 8.2, in the presence of 5-40 mM sodium cyanoborohydride. 
(see, e.g., Spec. filed 9/05/2014 at ¶¶[61]-[73], [87]-[99]).  
This is substantially and markedly different in scope from the newly amended claim scope of instant claims 1 and 27.  Specifically, the instant claims are not limited to methods utilizing insulin, 3.4 propion-ALD2 PEG, a first reaction utilizing a 50 mM sodium citrate buffer at pH 6.0 in 45% isopropanol in the presence of 2-20 mM sodium cyanoborohydride, and a second reaction utilizing 100 mM HEPES buffer containing 22 mM potassium phosphate and 10% ethanol at pH 8.2 with 5-40 mM sodium cyanoborohydride (compare Spec. filed 9/05/2014 at ¶¶[61]-[73], [87]-[99] with instant claims 1 and 27, showing that the amended claims are substantially broader in scope than the closest supporting disclosure in the Specification).
Regarding inherent support, the original disclosure fails to provide inherent support commensurate in scope with the amended claim scope as evidenced by the lack of literal support see, e.g., Spec. filed 9/05/2014 at ¶¶[61]-[73], [87]-[99]).  Therefore, no clear inherent support synonymous or equivalent in scope with instant claims 1 or 27 appears on record.
Regarding implicit support, MPEP § 2163(II)(A)(3)(b) identifies that when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  Here, there is no disclosure that a pH of 8.2 is critical or necessary for the invention, or that such a pH would even work for anything other than the exact conditions recited at Examples 1-2 and 5.  Therefore, it cannot be reasonably said that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  Therefore, no implicit support for the newly amended claims appears on record.
Accordingly, amended claims 1 and 27 are reasonably inferred to be an attempt to claim as broad of a genus as possible by leaving all claimed elements broad (e.g., unspecified), except for the insertion of a seemingly arbitrarily-selected limitation (i.e., “pH 8.2”) isolated from one (maybe two) examples of record (see, e.g., Spec. filed 9/05/2014 at Examples 2 and 5, ¶¶[61]-[73], [87]-[99]).  The problem with this approach is that it creates a novel subgenus that is not i.e., e.g., no subgenus combining “pH8.2” with any non-PEG polymer or non-native insulin or general solvent condition exists on record).  This situation creates a novel subgenus wherein only one (maybe two) examples of record fall within its scope.  Critically, the courts have addressed such situations, and In re Smith identifies that a subgenus is not necessarily implicitly described by a genus encompassing it and a species upon which it reads (see, e.g., In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972); MPEP § 2163(II)(A)(3)(b)).  Although, it is undisputed that Applicant has explicit support commensurate in scope with Example 1-2 and 5, the relevant issue is whether or not these limited Examples provide implicit support for the much broader subgenus instantly claimed.  Guidance regarding such situations is found at MPEP § 2163.05(I)(B), which identifies that a broadening claim reciting a genus may satisfy the written description requirement through sufficient description of a representative number of species.  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  Likewise, the disclosure of Examples 2 and 5 are limited to species limited to insulin, PEG, and specific solvent and reaction conditions.  Therefore, these narrow Examples of record do not provide support for a substantially larger genus that fails to recite or require all of the particulars of Example 1-2 and 5 with respect to reactants and reaction conditions.  This determination is consistent with In re Lukach, wherein the court determined that an Applicant was not entitled to the benefit of a parent filing date when the claim was directed to a subgenus where the parent application contained a generic disclosure and one specific example within the subgenus, because the court held that subgenus was not described in the parent application (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971); see also MPEP § 2163.05(II); see also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads").  Therefore, the disclosure of a broader genus (i.e., original claims 1-23) and the single species of Example 2 (and perhaps narrow subgenus of Example 5), fails to provide written description support commensurate in scope with the requirements of 35 USC § 112(a) for the entire scope of the newly claimed subgenus recited at instant claims 1 and 27.  Furthermore, the full genus of all possible physiologically active polypeptides complexed with the full genus of all possible non-peptidyl polymers is extremely vast and highly varied because there are thousands of physiologically active polypeptides and thousands of non-peptidyl polymers.  This is pertinent because at no point in the Specification is reasonable guidance provided informing artisans that some, but not all, specific conditions of Examples 1-2 (e.g., pH 8.2) can be applied piecemeal to any other pairing of physiologically active polypeptides with non-peptidyl polymer, under all conditions within the scope of instant claims 1 and 27, other than the exact combinations disclosed at Examples 1 and 2. Such a lack of guidance is evidence from the many basic questions that the amended claims leave unresolved, such as “why would an artisan utilize a pH of 8.2 but not include the 10% ethanol as exemplified at Example 2?”, “would these parameters even work with anything other than insulin and PEG?”, etc.
Accordingly, the original disclosure provides no guidance, rationale, or explanation that would reasonably convey to one skilled in the art that the inventor or a joint inventor (or for pre-AIA  the inventor(s)), at the time the application was filed, had possession of the claimed i.e., original claims 1-23 combined with the single line of Example 2 requiring “pH 8.2”, while selectively ignoring the presence of alcohol among other components) to form a new subgenus that is literally absent from the original disclosure (i.e., claims 1 and 27 do not require all of the particulars of Examples 1-2 or 5, such as PEG, Immunoglobulin Fc, native insulin, etc.).  
Therefore, the closest supporting disclosure fails to provide literal, inherent, or implicit support commensurate in scope with the instant disclosure as required by 35 USC § 112(a). 
Applicant’s Identification of Support
In the Reply filed 10/30/2020, Applicant directed Examiner to “previous claims 5, 9, and 25 as well as the disclosure of representative embodiments as described in Examples 1 and 2 of the specification as filed” (see, e.g., Reply filed 10/30/2020 at 8 at § Status).  The reliance upon claim 25 is misplaced because claim 25 was not present in the originally filed disclosure.  Furthermore, upon review, original claims 5, 9, and Examples 1-2 fail to provide literal, inherent, or implicit support commensurate in scope with the full scope of amended claims 1 and 27 as filed 10/30/2020.  Specifically, there is zero description identified that supports the arbitrary and piecemeal combination of a “pH of 8.2” as set forth at Example 2 with much broader limitations regarding solvent conditions, physiologically active polypeptides, and non-peptidyl polymers, which do not appear at Example 2.
Written description support requires that an invention be disclosed as an integrated whole (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).  Accordingly, here selectively ignoring all other specific parameters of Example 2.  Accordingly, Examples 1-2 and 5 are not synonymous or equivalent in scope with the amended claim scope.
Therefore, Applicant has failed to identify, with any specificity, where the amended claim scope is supported, as an integrated whole, commensurate in scope with the amended claims.  Accordingly, the amended claims are not literally, implicitly, or inherently supported by the originally filed disclosure.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement 
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1-3, 7, 10-23, and 26-27 are rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1-3, 7, 10-23, and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0269553A1 (Nov. 30, 2006) in view of US2009/0252703A1 (Oct. 8, 2009), WO 2010/107256 A2 (Sept. 23, 2010), and US2007/0083006A1 (Apr. 12, 2007).
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, and is incorporated into the instant rejection.  Additional teachings are discussed below.
Regarding amended claims 1-3, 7, 10-23, and 26-27, US’533 discloses methods of making tripartite compounds of form [Active Protein]-[PEG linker]-[Fc Region] using the general steps identified and set forth at claims 20-26 (see also US’533 at ¶¶[0078]-[0084]), wherein the [Active Protein] may be native insulin (see, e.g.,  US’533 at claims 18, 44, ¶¶[0065]; compare id. with instant claims 1, 3, 11, 22-23, and 27), wherein the [PEG linker] may comprise a reactive aldehyde group on both ends (see also US’533 at claims 11, 13, 37, 39, 41-42, ¶¶[0056]-[0057], [0092], [0095], [0102]-[0103]2; compare id. with instant claims 1, 3, 10, 12-14, and 27), and wherein the [Fc Region] may be a human aglycosylated IgG4 Fc moiety (see, e.g., US’533 at claims 4-11, 30-36, ¶¶[0050], [0063], [0076], [0117], [0181]3 ; compare id. with instant claims 1, 11, 15-21, and 27).  US’533 identifies that such methods may generally include the following steps:
step “(a1) covalently linking . . . [a] physiologically active polypeptide to one end of an activated non-peptide polymer” (see e.g., US’533 at claim 20(a)-(b), claim 21(a1); compare id. with
wherein “at the step (a1), the physiologically active polypeptide and the non-peptide polymer are used at a reaction molar ratio of 1:1.25 to 1:5” (see e.g., US’533 at claims 20-22; see esp. US’533 at claim 22);
wherein the non-peptide polymer may be conjugated to the amino terminal end of the active peptide (see, e.g., US’533 at claims 14 and 40; see also US’533 at ¶¶[0068], [0092]).  
step “(a2) isolating a complex comprising the . . . . physiologically active polypeptide linked to the non-peptide polymer from . . . [the] reaction mixture” (see e.g., US’533 at claims 20-22, 24-26; see esp. US’533 at claim 21(a2); compare id. with instant claims 1-2, 12-13, and 27),
step “(a3) covalently linking an immunoglobulin Fc fragment . . . to the other end of the non-peptide polymer of the isolated complex to provide a protein conjugate comprising the immune-globulin Fc fragment and the physiologically active polypeptide, which are linked to each end of the non-peptide polymer” (see e.g., US’533 at claims 20-22, 24-26; see esp. US’533 at claim 21(a3) and 24-26; compare id. with instant claims 1, 10-11, 22, and 27).
step “(b) isolating the said protein conjugate essentially comprising the covalently linked physiologically active polypeptide, non-peptide polymer and immunoglobulin Fc Fragment” (see e.g., US’533 at claims 20; see esp. US’533 at claim 20(b); compare id. with instant claim 1-2, 27).
Accordingly, the instantly claimed method is understood to be directed to a subgenus of a known prior art method (compare instant claims 1 and 27 with US’533 at claims 20-22, 24-26) using known prior art reactants of insulin, PEG, and human aglycosylated IgG4 Fc moiety (see, e.g.,   [0117], [0181]), to predictably yield a known end product, namely a tripartite compound of form [insulin]-[PEG]-[aglycosylated IgG4 Fc].  Furthermore, such products were desirable because they had art-recognized utility and expected advantages (see, e.g., US’533 at ¶¶[0060], [0074], [0077], identifying extended half-lives among other benefits).  Regarding claims 1, 26, 27, and the presence of 0 to 20 mM of the reducing agent of sodium cyanoborohydride (“NaCNBH3”, “SCB”), US’533 teaches and discloses that the coupling reactions identified above as step (a1) and (a3) may be performed in the presence of sodium cyanoborohydride (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096], claims 21, 25, and 26).  Therefore the presence of a reducing agent is not a point of novelty.  Regarding the concentration of sodium cyanoborohydride, US’533 does not teach the exact concentrations claimed at instant claims 1 and 27, but US’533 does inform artisans that the presence of SCB is optional (i.e., 0 mM) and exemplifies the usage of 20 mM at each coupling step (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096]).  Accordingly, US’533 fairly teaches and informs artisans that the range of 0 mM to 20 mM may be utilized at each coupling step (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096], claims 21, 25, and 26), which overlaps in scope with the instantly claimed ranges of “2 to 8 mM” and “5 to 40 mM” (compare id. with instant claims 1 and 27).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Therefore, absent evidence of criticality of the claimed ranges, the use of 0 mM to 20 mM at the claimed coupling steps is obvious in view of US’533.  Regarding claims 1-2, 27, and the general process of separation, isolation, and purification of a protein conjugate, US’533 explicitly teaches that PEGylated proteins may be isolated and purified (see, e.g., US’533 at claim 20(b), see, e.g., US’533 at ¶[0084]; see also id. at ¶¶[0091]-[0094], [0116], [0121]). Therefore an artisan would reasonably infer that following any conjugation or coupling step, the resulting PEGylated proteins could be isolated using conventional and routine means such as ion exchange chromatography.  Regarding claims 1, 14, 27, and the use of a non-peptidyl polymer ranging from 1 to 100 kDa having two aldehyde groups, US’533 exemplifies the use of ALD-PEG-ALD, which is a 3.4-kDa polyethylene glycol moiety having an aldehyde reactive group at both ends (see, e.g., US’533 at ¶¶[0092], [0095]).  Therefore, using an 3.4 kDa ALD-PEG-ALD moiety in the disclosed method would be obvious (see e.g., US’533 at claims 20-22, 24-26).  In sum, US’533 explicitly teaches methods for making compounds of form [Active Protein]-[non-peptide linker]-[Fc Region], provides guidance directing artisans to specifically make [Insulin]-[PEG]-[human aglycosylated IgG4 Fc region], wherein the methods involve two separate coupling reactions in combination with at least one isolation and purification step (see, e.g., US’533 at claims 20-22 and 24-26, Example 1 at ¶¶[0091]-[0094], Example 2 at ¶¶[0095]-[0096], Example 3 at ¶[0097], passim).  Accordingly, it is understood that any basis for claiming novelty or non-obviousness of the claimed method must stem from the specific reaction conditions presently claimed and recited at instant claims 1 and 27.
	The prior art of US’533 differs from the instantly claimed method as follows: US’533 does not explicitly teach nor disclose the exact reaction conditions of claims 1 and 27, including pH, temperature, and duration of the steps of claims 1(1), 1(2), 27(1), and 27(3).
In addition to the teachings discussed above, US’533 fairly informs the relevant audience that the disclosed methods, including the claimed coupling reactions, may be performed under various conditions (see, e.g., US’533 at ¶¶[0092]-[0094], [0106], [0127]-[0128] [0131]; see also id. at claims 14, 37, 39, and 40).  Notably, US’533 does not limit the specific chemical nature of the coupling reactions encompassed by the claimed methods (see, e.g., US’533 at claims 20-22, 24-26).  Therefore, an artisan would readily appreciate that the products and methods described by US’533 could be performed using known PEG conjugation reaction conditions taught in the prior art (see, e.g., US’533 at claims 20-26, ¶¶[0078]-[0084]).  
US’703 teaches highly similar reactions relative to the claimed invention as well as US’533 (see, e.g., US’703 at title, abs, claims 1-6). Regarding the general use of PEG coupling reactions having a pH of 6-8.2, US’703 informs artisans that the reaction buffer solutions “can be made with any of the buffers known in the biochemical art that provide buffering from about pH 4 to about pH 9” (see, e.g., US’703 at ¶¶[0152]-[0153]; see also US’703 at ¶¶[0167]-[0168], describing reaction conditions utilizing sodium cyanoborohydride and sodium phosphate).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Therefore, absent evidence of criticality of the claimed ranges, the use of a pH in the range of 4 to 9 in a PEG coupling reaction is obvious in view of US’703.  
To facilitate compact prosecution, Examiner has attempted to also address other pertinent parameters recited at instant Examples 1-2 and 5 below, although such parameters are not presently claimed.  Examiner notes that Examples 1-2 utilize alcohol co-solvents (see, e.g., instant Examples 1-2), and therefore addresses the novelty of alcohol cosolvents in PEG conjugation reactions here.  Regarding such reactions, US’703 explicitly teaches that the presence of an alcohol co-solvent was known to desirably benefit PEG-aldehyde conjugation reactions (see, e.g., US’703 at ¶¶[0014]-[0017], [0023], [0138]-[0139], [0152], [0156]); specifically, the use of an alcohol co-solvent was understood to increase peptide solubility, see, e.g., US’703 at ¶¶[0015]-[0017], [0152]).  In addition, WO’256 identifies that “the presence of an alcohol in a reaction medium” is a “critical factor[] for a site-specific bond of a non-peptidyl polymer and a physiologically active polypeptide” (see, e.g., WO’256 at 8 at lines 25-31).  WO’256 identifies that the site-specificity of PEG conjugation reactions is dependent upon both the pH and the alcohol content of the reaction medium (see, e.g., WO’256 at 2 at lines 15-20; see also US’006 at abs, ¶¶[0002], [0007]-[0008], [0012], informing artisans that the presence of an organic solvent such as ethanol or methanol could improve site specific PEG conjugation reactions).  Therefore, are artisan would be motivated to utilize an alcohol co-solvent in each of the two PEG conjugation steps taught and disclosed by US’533 in view of the disclosures of US’703, WO’256, and US’006 (see, e.g., US’533 at claims 20-26, ¶¶[0078]-[0084]; see esp. id. at claim 21(a1) and claim 21(a3)).  Regarding general amounts of alcohol co-solvent appropriate for PEG conjugation reactions, US’703 identifies that an alcohol co-solvent may be present at “about 30% to about 70%” (v/v) (see, e.g., US’703 at ¶[0154], claims 1 and 5); WO’256 identifies more broadly that an alcohol co-solvent may be present “in an amount ranging from 0.1% to 100% by volume” (see, e.g., WO’256 at 9 at lines 14-24); and US’006 identifies that organic solvents may be present at a concentration of “about 0.1 to 10%” (see, e.g., US’006 at ¶[0012], claims 1-3, 6-7, 18).  In view of US’703, WO’256, and US’006, collectively, an artisan would reasonably infer that alcohol co-solvents could be present in PEG conjugation reactions at least in the amounts of about 10% to about 70% (see, e.g., MPEP § 2144.05(I), noting that “[a] range can be disclosed in multiple prior art references instead of in a single prior art reference”, and noting that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  Regarding the specific types of alcohols usable as alcohol co-solvents in view of the prior art, US’703 identifies that an alcohol generally could be used as a co-solvent in PEG conjugation reactions (see, e.g., US’703 at claims 1-6, ¶¶[0152]-[0154]), and specifically identifies methanol, ethanol, and isopropanol (see, e.g., US’703 at claims 1-2, ¶[0154], noting that methanol is disclosed as structure IV wherein R2 and R3 are independently selected to be hydrogen; see also US’703 at ¶¶[0169]-[0170], Figs. 1-2, discussing ethanol, methanol, and isopropanol); WO’256 identifies that alcohols having 1 to 10 carbons could be utilized (see, e.g., WO’256 at 9 at lines 14-24), including ethanol and isopropanol (see id.; see also WO’256 at claims 1-4, 6-9); and US’006 explicitly identifies that the organic solvent may comprise of either ethanol or methanol (see, e.g., US’006 at claims 1-3, 6-7).  Therefore, in view of US’703, WO’256, and US’006, collectively, an artisan would reasonably infer that multiple alcohols could be utilized as co-solvents for improving PEG conjugation reactions, including at least ethanol, methanol, and isopropanol.
Regarding claims 1, 11, 27, and the impact of pH on PEG conjugation reactions, WO’256 identifies that the site-specificity of PEG conjugation reactions is dependent upon both the pH and the alcohol content of the reaction medium (see, e.g., WO’256 at abs, 2 at lines 15-20).  Specifically, it was known that peptides having more than one reactive group could react with PEG to form complex structures including undesired side products (see, e.g., US’703 at ¶¶[0138]-[0139]).  US’703 identifies that multiple variables impact the formation of a desired product and side products, including “pH” (see, e.g., US’703 at ¶[0139]).  Therefore, an artisan attempting to site-specifically modify PEG conjugation reactions or perform a uniform reaction would reasonably optimize both the pH and amount of alcohol co-solvent present in the reaction mixture (see, e.g., WO’256 at Examples 2-6 on pages 15-18, showing that routine optimization of alcohol % and pH was routine in the art). Regarding suitable pH values for use in typical PEG conjugation reactions, US’703 identifies that different pH buffers could be utilized in PEG conjugation reactions, ranging from about pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]) (see, e.g., MPEP § 2144.05(I), noting “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  Regarding claims 1, 11, 27, and the predicted and expected results obtainable at different pH values, WO’256 informs artisans that the site-specificity of conjugation of insulin with non-peptidyl polymers (e.g., PEG) differs depending upon pH and alcohol content (see, e.g., WO’256 at abs, 2 at lines 15-20), and generally identifies that non-peptidyl peptides conjugated via aldehyde moieties will “selectively bind[] to an N-terminus at low pH, and can bind to a lysine residue to form an amine bond at a high pH” (see, e.g., WO’256 at 7 at line 25 to page 8 at line 6, emphasis added; see also id. at 9 at lines 3-13, discussing pH selection).  More specifically, US’006 teaches that PEG conjugation reactions could be performed at least within a pH range of 5.0 to 7.5 to specifically target the “PheB1”4 residue of insulin with PEG (see, e.g., US’006 at ¶¶[0039]-[0040], claims 1-3, 6-7, 9; see also id. at ¶[0054], exemplifying insulin PheB1-specific conjugation with PEG at pH 6.0); and similarly, WO’256 identifies the pH range of 4.0 to 6.0 to conjugate human insulin with a non-peptidyl polymer at the “PheB1” residue of insulin (see, e.g., WO’256 at 9 at line 24 to page 10 at line 13).  In sum, an artisan would readily appreciate that PEG conjugation reactions could be performed within a pH range of about pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]), and would predict that the exact pH and % alcohol content used in a PEG conjugation reaction would impact the site specificity of the reaction (see, e.g., id.; see also, WO’256 at Examples 2-6 on pages 15-18, showing that optimization of alcohol % see, e.g., US’006 at ¶[0054]).
Regarding claims 1, 7, 27, and the general temperatures and durations of PEG conjugation reactions, it is well-understood in the chemical arts how to determine when a reaction has reached completion.  For PEG conjugation reactions, the prior art identifies that PEG coupling reactions utilizing ALD-PEG-ALD typically reach completion in a timespan ranging from 3 hours at 4°C (see, e.g., US’533 at ¶¶[0092], [0095]) to 20 hours at 4°C (see, e.g., US’533 at ¶[0093], [0096]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Therefore, absent evidence of criticality of the claimed ranges, the use of a ALD-PEG-ALD coupling reactions having a temperature and duration within the prior art range of 3 hours at 4°C to 20 hours at 4°C (see, e.g., US’533 at ¶[0092]-[0093], [0095]-[0096]) is obvious in view of the prior art.  
Accordingly, the only differences between the prior art methodology taught by US’533 and the instant claims is that the instant claims recite specific PEG coupling reaction conditions that are not specified or addressed by US’533, but are generally known and appreciated in the prior art.  Specifically, the claimed reaction conditions fall within the known reaction conditions suitable for performing PEG conjugation reactions in the prior art5.  As described in the preceding paragraphs, pH values for such reactions typically range from about pH 4 to about pH 9 (see, e.g., US’703 at ¶[0153]), alcohol co-solvents are typically present at least in the amounts of about 10% to about 70% (v/v) (see, e.g., US’703 at ¶[0154], claims 1 and 5; see also WO’256 at 9 at lines 14-24; see also US’006 at ¶[0012], claims 1-3, 6-7, 18; MPEP § 2144.05(I)), and the duration of ALD-PEG-ALD reactions typically range from 3 to 20 hours (see, e.g., US’533 at ¶[0092]-[0093], [0095]-[0096]).  Furthermore, such conditions, including pH and alcohol co-solvent concentration were known in the prior art to be result-effective variables impacting the site-specificity of PEG conjugation reactions (see, e.g., WO’256 at abs, 2 at lines 15-20; see, e.g., US’703 at ¶¶[0138]-[0139]).  Similarly, reaction duration is a result-effective variable impacting the extent and completeness of the chemical coupling reactions. Furthermore, adjusting alcohol concentrations, pH conditions, buffer conditions, and reaction duration was routine in the prior art, which teaches that “[t]he reaction conditions, proportions and concentrations of the reagents can be obtained by relatively simple trial-and-error experiments which are within the ability of an ordinary skilled artisan” (see, e.g., US’703 at ¶[0139]; see also, WO’256 at Examples 2-6 on pages 15-18, showing that optimization of alcohol % and pH was routine in the art).  Accordingly, the claimed method differs from the prior art by only a “change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means” (see, e.g., In re Williams, 36 F.2d 436, 438 (CCPA 1929), noting that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions").  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by see, e.g., Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955)) at least because "[n]o invention is involved in discovering optimum ranges of a process by routine experimentation" (see id. at 458, 105 USPQ at 236-237).  Accordingly, the "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art" (see, e.g., Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  In the instant case, since Applicant has not disclosed that the specific limitations recited at amended claims 1, 7, or 27 are for any particular purpose or solves any stated problem and the prior art teaches that buffer conditions, pH, and concentration of alcohol co-solvents often vary according to the specific sites PEG is intended to be conjugated to, and other PEG conjugation reaction parameters appear to work equally as well6, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the PEG conjugation art.  Therefore, in the absence of evidence of criticality of range, the claimed ranges of alcohol co-solvent concentration, reaction durations, and pH value do not patentably distinguish the claimed invention from the teachings of the prior art (see, e.g., MPEP § 2144.05(I), § 2144.05(II)).  
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following distinct rationales: First, the claimed method is obvious because it is an obvious variation of the general methodology disclosed by the primary reference, wherein the two PEG see, e.g., MPEP § 2144.05(I), noting that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).  Such reactions would merely produce the expected and predicted result in view of US’533, namely tripartite Insulin-PEG-Immunoglobulin Fc conjugates, wherein the optimization of such ranges would predictably yield improved site-specificity of PEG conjugation reactions (see, e.g., MPEP § 2143(I)(G)).  No unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record. Second, the claimed method is obvious because it is an obvious variation of the general methodology disclosed by the primary reference, wherein art-recognized result-effective variables (i.e., buffer conditions, pH, and alcohol concentration) are optimized within known prior art ranges (see discussion in preceding paragraph), and "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" (see, e.g., Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955); see also MPEP § 2144.05(II)) 7. Such reactions would merely produce the expected and predicted result in view of US’533, namely tripartite Insulin-PEG-Immunoglobulin Fc conjugates, wherein the optimization of such ranges would predictably yield improved site-specificity of PEG conjugation reactions (see, e.g., MPEP § 2143(I)(G)).  No 
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), and the claimed invention is a subgenus of the claimed genus of US’533 (see, e.g., US’533 at claims 20-26).  Furthermore, it is well-within the ordinary skill in the art to simply perform a prior art methodology utilizing known reaction conditions suitable for performing PEG conjugation reactions to predictably couple proteins to a known PEG moiety to predictably obtain a tripartite compound, exactly as taught and suggested by the prior art.  Furthermore, the use of known PEG conjugation reaction conditions merely yield the expected result, namely a PEG conjugation, wherein undesired reactants can be separated via routine methods known in the art.
Accordingly, claims 1-3, 7, 10-23, and 26-27 are rejected as obvious in view of combined teachings of  US’533 in view of US’703, WO’256, and US’006.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7, 10-23, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-12, 14-27 of US 10,660,940 B2 (May 26, 2020; corresponding to previous provisional rejection in view of claims 1-4, 10-15, 17, and 19-32 of copending Application No. 14/772,493, which corresponded to US 20160008484 A1; cited in previous action) in view of over US 2006/0269553A1 (Nov. 30, 2006). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim interpretation: The applicable claim interpretation has been set forth above and is incorporated into the instant rejection.  Addition claim interpretation is discussed herein.
Regarding instant claim 1-3 and 27, US’940 claims and discloses a multi-step method of preparing a conjugate between a physiologically active polypeptide and an immunoglobulin constant region via a non-peptidyl polymer, wherein the reaction takes place in the presence of a salt, such as potassium phosphate (see, e.g., US’940 at claims 1-4), wherein the non-peptidyl peptide may have aldehyde moieties at both ends (see, e.g., US’940 at claims 2-3), the reaction may take place in the presence of a reducing agent at a concentration of 1 to 100 mM (see, e.g., US’940 at claim 9), wherein step (1) is performed at a pH of pH 5.0 to 6.5 and step (2) is performed at a pH of 6.0 to 8.5 (see US’940 at claims 1 and 10) ,and wherein US’940 explicitly separating reactants (see, e.g., US’940 at claim 4).  Regarding instant claim 3, the phrase “wherein the reducing agent functions to reduce . . . to form a covalent bond” is understood to express the intended result of a process step positively at claim1 (see, e.g., MPEP § 2111.04), because each component of the reaction will inherently and necessarily perform the same functions under the claimed conditions as taught by the prior art for the same conditions.  Regarding instant claim 7, 26, and 27, US’940 claims that the reaction may take place in the presence of a reducing agent at a concentration of 1 to 100 mM (see, e.g., US’940 at claim 9), and that the second step of the reactions may take place in the time frame and temperature claimed (compare instant claims 5, 7, and 9 with US’940 at claims 7-8).  Regarding instant claim 11, US’940 claims that the reaction takes place at the amine groups as claimed  (compare instant claim 11 with US’940 at claim 26). Regarding instant claims 12-14, US’940 claims a non-peptidyl polymer of PEG with a weight within the range claimed (compare instant claims 12-17 with US’940 at claims 14-15).  Regarding instant claims 15-21, US’940 explicitly teaches the same scope of immunoglobulin Fc fragments (compare US’940 at claims 16-22 with instant claims 15-21), and explicitly claims human aglycosylated human IgG4 Fc fragment (see US’940 at claim 22).  Regarding instant claims 22-23, US’940 explicitly claims that the physiologically active polypeptide may be insulin (see, e.g., US’940 at claims 23-24).
The primary reference differs from the instant claims as follows: US’940 does not specifically identify that the reducing agent utilized may be sodium cyanoborohydride, and US’940 does not specifically identify the duration or temperature of the first reaction corresponding to instant claim 1(1) and 27(1).
The teachings of US 2006/0269553A1 (Nov. 30, 2006) have been discussed in a preceding rejection and those teachings are incorporated into the instant rejection.  In brief, regarding claims 1, 7, 27, and the general temperatures and durations of PEG conjugation reactions, it is well-understood in the chemical arts how to determine when a reaction has reached completion.  For PEG conjugation reactions, the prior art identifies that PEG coupling reactions utilizing ALD-PEG-ALD typically reach completion in a timespan ranging from 3 hours at 4°C (see, e.g., US’533 at ¶¶[0092], [0095]) to 20 hours at 4°C (see, e.g., US’533 at ¶[0093], [0096]). Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Therefore, absent evidence of criticality of the claimed ranges, the use of a ALD-PEG-ALD coupling reactions having a temperature and duration within the prior art range of 3 hours at 4°C to 20 hours at 4°C (see, e.g., US’533 at ¶[0092]-[0093], [0095]-[0096]) is obvious in view of the prior art.  Regarding claims 1, 26, 27, and the presence of 0 to 20 mM of the reducing agent of sodium cyanoborohydride (“NaCNBH3”, “SCB”), US’533 teaches and discloses that the coupling reactions identified above as step (a1) and (a3) may be performed in the presence of sodium cyanoborohydride (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096], claims 21, 25, and 26).  Therefore the presence of the reducing agent of sodium cyanoborohydride is not a point of novelty.  Although US’533 does not teach the exact concentrations claimed at instant claims 1 and 26-27, US’533 does inform artisans that the presence of SCB is optional (i.e., 0 mM) and exemplifies the usage of 20 mM at each coupling step (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096]).  Accordingly, US’533 fairly teaches and informs artisans that the range of 0 mM to 20 mM may be utilized at each coupling step (see, e.g., US’533 at ¶¶[0083], [0092]-[0093], [0095]-[0096], claims 21, 25, and 26), which overlaps in scope with the instantly claimed ranges of “2 to 8 mM” and “5 to 40 mM” (compare id. with instant claims 1 and 27).  Per MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists.  Therefore, absent evidence of criticality of the claimed ranges, the use of 0 mM to 20 mM at the claimed coupling steps is obvious in view of US’533.  Regarding claims 1-2, 27, and the general process of separation, isolation, and purification of a protein conjugate, US’533 explicitly teaches that PEGylated proteins may be isolated and purified (see, e.g., US’533 at claim 20(b), 21(a2), ¶¶[0084], [0091], [0094]) using conventional means of purification, including ion exchange chromatography (see, e.g., US’533 at ¶[0084]; see also id. at ¶¶[0091]-[0094], [0116], [0121]). Therefore an artisan would reasonably infer that following any conjugation or coupling step, the resulting PEGylated proteins could be isolated using conventional and routine means such as ion exchange chromatography.  Regarding claims 1, 14, 27, and the use of a non-peptidyl polymer ranging from 1 to 100 kDa having two aldehyde groups, US’533 exemplifies the use of ALD-PEG-ALD, which is a 3.4-kDa polyethylene glycol moiety having an aldehyde reactive group at both ends (see, e.g., US’533 at ¶¶[0092], [0095]).  Therefore, using an 3.4 kDa ALD-PEG-ALD moiety in the disclosed method would be obvious (see e.g., US’533 at claims 20-22, 24-26).
Therefore, the instant claims are not patentably distinct relative to US’940, because US’940 is an issued US patent and presumed fully enabled for the full scope of all pending claims.  Furthermore, the prior art claims encompass and overlap in scope with the instant claims, wherein the only minor differences in non-enumerated conditions were well-known in the prior art as evidenced by US’533.
Accordingly, although the claims of US’940 are not identical to the instant claims, they are not patentably distinct.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”., in the originally filed disclosure.
        2 see also US’533 at Example 1 at ¶¶[0091]-[0098], exemplifying the use of ALD-PEG-ALD at ¶¶[0092], [0095], [0097], [0098], wherein “ALD-PEG-ALD” is polyethylene glycol having aldehyde reactive groups at each end.
        3 US’533 explicitly teaches that the immunoglobulin Fc region may be a human aglycosylated IgG4 Fc region (see, e.g., US’533 at ¶¶[0051]-[0050], claims 10 and 36; see also US’533 at claims 5-6 and 31-32, ¶¶[0038],[0047], [0049]-[0050]), and human aglycosylated IgG4 Fc region is expressly identified as “the most preferable immunoglobulin Fc Fragment” for the disclosed invention (see, e.g., US’533 at ¶[0050]).  
        4 see also, WO’256 at Example 23 at p 28 at line 25 to page 29 at line 2; see also WO’256 at 9 at line 34 to 10 at line 2, and p 10 at lines 15-20.
        5 see, e.g., US’703 a title, abs, ¶¶[0009]-[0010], [0014]-[0017], [0023], [0041], [0137], [0142], claims 1, 5-6; see also WO’256 at title, abs, 1 at lines 13-28, 2 at lines 15-25, 6 at lines 5-7, 7 at line 5 and 20-35, 10 at lines 15-21, 13 at lines 20-35, 28 at lines 25-30, 29 at lines 1-2, claims 1-3, 6-9, and 12; see also US’006 at title, abs, ¶¶[0007], [0012], [0014], [0030]-[0041], [0054], claims 1-7, 9, 18-20, and 28)
        6 US’703 identifies that depending upon the pH, duration, and temperature, peptide and PEG coupling reactions involving more than one reactive group may require “simple trial and error experiments” and the separation of the desired product “from the other reaction products” (see, e.g., US’703 at ¶[0139]).
        7 See In re Williams, 36 F.2d 436, 438 (CCPA 1929), noting that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  See also, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), noting that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."